DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed December 29, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.

Response to Arguments
Applicant's arguments filed December 29, 2021 regarding the rejection of claims 1-20 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-20 are pending, of which claims 1, 8, and 15 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of identifying and dividing asset components in which a first portion of the asset components is assigned to a first backup and a second portion of the asset components are assigned to a second backup. The limitation of identifying asset components of the asset using the asset entry, wherein the asset entry indicates a logical division of the asset components; dividing the asset components into a first portion of the asset components and a second portion of the asset components based on the logical division of the asset components, assigning the first portion of the asset components to a first backup thread and the second portion of the asset components to a second backup thread to be backed up as pseudo-assets based on the logical division of the asset components, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. 


This judicial exception is not integrated into a practical application. The claim recites the following additional elements “a processor” and “non-transitory computer readable medium” These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further the claim recitations of obtaining, executing, storing, and updating are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining is well-understood, routine, and conventional because the obtaining limitation receives backup request and would be considered well-understood, routine, and conventional (see MPEP 2106.05(d)(II)(i)), and with respect to the additional element of executing, storing, and updating, is well-understood, routine and conventional activity because executing backups in parallel, storing backup data, and updating backup data is storing and retrieving information in memory and would be considered well-understood, routine, and conventional (see MPEP 2106.05(d)(II)(iv)), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 8, and 15 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the processor is used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception 

Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more and include all the limitations of claim 1. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of identifying and dividing asset components in which a first portion of the asset components is assigned to a first backup and a second portion of the asset components are assigned to a second backup, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations associated with assets components are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the identifying, dividing, and assigning steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to obtaining, executing, storing, and updating are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward generating and executing backups. Mere instructions to apply an exception using a generic computer component cannot provide 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hutcheson et al. (US 2020/0057669) (hereinafter Hutcheson) in view of Chellappa et al. (US 7,797,284) (hereinafter Chellappa), and in further view of Jain et al. (US 11,182,372) (hereinafter Jain).
Regarding claim 1, Hutcheson teaches a method comprising: obtaining a backup request (see para [0132], discloses obtaining a backup request to initiate backup); and in response to the backup request: obtaining an asset and an asset entry from a file system metadata repository associated with the backup request (see Fig. 5, para [0007], para [0132-0134], discloses obtaining backup performance logs (asset) and backup performance characteristic logs such as date and/or time specification and identifiers (asset entry) from repository 510 as shown in Fig. 5); identifying asset components of the asset using the asset entry, wherein the asset entry indicates a logical division of the asset components (see Figs.5-6, para [0134-0136], discloses identifying backup processing components using backup performance characteristic logs).
Hutcheson does not explicitly teach dividing the asset components into a first portion of the asset components and a second portion of the asset components based on the logical division of the asset components; assigning a first portion of the asset components to a first backup thread and a second portion of the asset components to a second backup thread to be backed up as pseudo-assets based on the logical division of the asset components; executing the first backup thread and the second backup thread to generate pseudo-asset backups, wherein the first backup thread is executed in parallel with the second backup thread, wherein an even distribution of computing resources is used to execute the first backup thread and the second backup thread; storing the pseudo-asset backups on backup storages; and updating asset backup metadata based on the pseudo-asset backups..
Chellappa teaches teach assigning the first portion of the asset components to a first backup thread and the second portion of the asset components to a second backup thread to be backed up as pseudo-assets based on the logical division of the asset components (see Fig. 3, Fig. 6, col. 7 ln 30-37, col. 12 ln 61- col. 13 ln 5, discloses assigning a first portion of backup history in a backup session to a corresponding first backup session thread and a second portion of backup history in a backup session to a corresponding second backup session thread based on backup history queued in worker thread); executing the first backup thread and the second backup thread to generate pseudo-asset backups, wherein the first backup thread is executed in parallel with the second backup thread, wherein an even distribution of computing resources is used to execute the first backup thread and the second backup thread (see Fig. 3, Fig. 6, col. 11 ln 50-57, col. 12 ln 61- col. 13 ln 5, discloses operating multiple backup threads in parallel such as for load-balancing and decreased backup operation times); storing the pseudo-asset backups on backup storages (see Fig. 3, Fig. 5, col. 5 ln 29-32, col. 7 ln 49-54, discloses storing backup threads on stores age devices); and updating asset backup metadata based on the pseudo-asset backups (see Fig. 6, col. 14 ln 55-67, discloses updating backup history based on worker threads and session thread backup data).
Hutcheson/Chellappa are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hutcheson to assign pseudo-assets from disclosure of Chellappa. The motivation to combine these arts is disclosed by Chellappa as “improving efficiency of the backup operation” (Col 4, lines 12-13) and assigning pseudo assets is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Hutchenson/Chellappa do not explicitly teach dividing the asset components into a first portion of the asset components and a second portion of the asset components based on the logical division of the asset components.
Jain teaches dividing the asset components into a first portion of the asset components and a second portion of the asset components based on the logical division of the asset components (see Fig. 1, Figs. 3A – 5A, col. 1 ln 8-12, col. 6 ln 49-64, col. 8 ln 1-15 , discloses dividing log segments of database partitions (asset components) indicating parent or child partitions (first and second portions) associated with log segments based on managing snapshots of partitions of databases based on timestamp identifiers tracking changes over time). 
Hutcheson/Chellappa/Jain are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hutcheson/Chellappa to divide asset components into portions from disclosure of Jain. The motivation to combine these arts is disclosed by Jain as “metadata 304 may be generated by a database service to improve data access times to backup data stored at the data store 300” (Col 16, lines 6-8) and dividing asset components into portions is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Hutcheson teaches a system for backing up data, comprising: a processor; a backup agent, which when executed by the processor performs a method (see Fig. 5, para [0066], discloses processor), the method comprising: obtaining a backup request (see para [0132], discloses obtaining a backup request to initiate backup); and in response to the backup request: obtaining an asset and an asset entry from a file system metadata repository associated with the backup request (see Fig. 5, para [0007], para [0132-0134], discloses obtaining backup performance logs (asset) and backup performance characteristic logs such as date and/or time specification and identifiers (asset entry) from repository 510 as shown in Fig. 5); identifying asset components of the asset using the asset entry, wherein the asset entry indicates a logical division of the asset components (see Figs.5-6, para [0134-0136], discloses identifying backup processing components using backup performance characteristic logs)
Hutcheson does not explicitly teach dividing the asset components into a first portion of the asset components and a second portion of the asset components based on the logical division of the asset components; assigning a first portion of the asset components to a first backup thread and a second portion of the asset components to a second backup thread to be backed up as pseudo-assets based on the logical division of the asset components; executing the first backup thread and the second backup thread to generate pseudo-asset backups, wherein the first backup thread is executed in parallel with the second backup thread, wherein an even distribution of computing resources is used to execute the first backup thread and the second backup thread; storing the pseudo-asset backups on backup storages; and updating asset backup metadata based on the pseudo-asset backups..
Chellappa teaches teach assigning the first portion of the asset components to a first backup thread and the second portion of the asset components to a second backup thread to be backed up as pseudo-assets based on the logical division of the asset components (see Fig. 3, Fig. 6, col. 7 ln 30-37, col. 12 ln 61- col. 13 ln 5, discloses assigning the first portion of backup history in a backup session to a corresponding first backup session thread and a second portion of backup history in a backup session to a corresponding second backup session thread based on backup history queued in worker thread); executing the first backup thread and the second backup thread to generate pseudo-asset backups, wherein the first backup thread is executed in parallel with the second backup thread, wherein an even distribution of computing resources is used to execute the first backup thread and the second backup thread (see Fig. 3, Fig. 6, col. 11 ln 50-57, col. 12 ln 61- col. 13 ln 5, discloses operating multiple backup threads in parallel such as for load-balancing and decreased backup operation times); storing the pseudo-asset backups on backup storages (see Fig. 3, Fig. 5, col. 5 ln 29-32, col. 7 ln 49-54, discloses storing backup threads on stores age devices); and updating asset backup metadata based on the pseudo-asset backups (see Fig. 6, col. 14 ln 55-67, discloses updating backup history based on worker threads and session thread backup data).
Hutcheson/Chellappa are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hutcheson to assign pseudo-assets from disclosure of Chellappa. The motivation to combine these arts is disclosed by Chellappa as “improving efficiency of the backup operation” (Col 4, lines 12-13) and assigning pseudo assets is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Hutchenson/Chellappa do not explicitly teach dividing the asset components into a first portion of the asset components and a second portion of the asset components based on the logical division of the asset components.
Jain teaches dividing the asset components into a first portion of the asset components and a second portion of the asset components based on the logical division of the asset components (see Fig. 1, Figs. 3A – 5A, col. 1 ln 8-12, col. 6 ln 49-64, col. 8 ln 1-15 , discloses dividing log segments of database partitions (asset components) indicating parent or child partitions (first and second portions) associated with log segments based on managing snapshots of partitions of databases based on timestamp identifiers tracking changes over time). 
Hutcheson/Chellappa/Jain are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hutcheson/Chellappa to divide asset components into portions from disclosure of Jain. The motivation to combine these arts is disclosed by Jain as “metadata 304 may be generated by a database service to improve data access times to backup data stored at the data store 300” (Col 16, lines 6-8) and dividing asset components into portions is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Regarding claim 15, Hutcheson teaches a medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for backing up data (see para [0401], discloses medium), the method comprising: obtaining a backup request (see para [0132], discloses obtaining a backup request to initiate backup); and in response to the backup request: obtaining an asset and an asset entry from a file system metadata repository associated with the backup request (see Fig. 5, para [0007], para [0132-0134], discloses obtaining backup performance logs (asset) and backup performance characteristic logs such as date and/or time specification and identifiers (asset entry) from repository 510 as shown in Fig. 5); identifying asset components of the asset using the asset entry, wherein the asset entry indicates a logical division of the asset components (see Figs.5-6, para [0134-0136], discloses identifying backup processing components using backup performance characteristic logs).
Hutcheson does not explicitly teach dividing the asset components into a first portion of the asset components and a second portion of the asset components based on the logical division of the asset components; assigning a first portion of the asset components to a first backup thread and a second portion of the asset components to a second backup thread to be backed up as pseudo-assets based on the logical division of the asset components; executing the first backup thread and the second backup thread to generate pseudo-asset backups, wherein the first backup thread is executed in parallel with the second backup thread, wherein an even distribution of computing resources is used to execute the first backup thread and the second backup thread; storing the pseudo-asset backups on backup storages; and updating asset backup metadata based on the pseudo-asset backups.
Chellappa teaches teach assigning the first portion of the asset components to a first backup thread and a second portion of the asset components to the second backup thread to be backed up as pseudo-assets based on the logical division of the asset components (see Fig. 3, Fig. 6, col. 7 ln 30-37, col. 12 ln 61- col. 13 ln 5, discloses assigning a first portion of backup history in a backup session to a corresponding first backup session thread and a second portion of backup history in a backup session to a corresponding second backup session thread based on backup history queued in worker thread); executing the first backup thread and the second backup thread to generate pseudo-asset backups, wherein the first backup thread is executed in parallel with the second backup thread, wherein an even distribution of computing resources is used to execute the first backup thread and the second backup thread (see Fig. 3, Fig. 6, col. 11 ln 50-57, col. 12 ln 61- col. 13 ln 5, discloses operating multiple backup threads in parallel such as for load-balancing and decreased backup operation times); storing the pseudo-asset backups on backup storages (see Fig. 3, Fig. 5, col. 5 ln 29-32, col. 7 ln 49-54, discloses storing backup threads on stores age devices); and updating asset backup metadata based on the pseudo-asset backups (see Fig. 6, col. 14 ln 55-67, discloses updating backup history based on worker threads and session thread backup data).
Hutcheson/Chellappa are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hutcheson to assign pseudo-assets from disclosure of Chellappa. The motivation to combine these arts is disclosed by Chellappa as “improving efficiency of the backup operation” (Col 4, lines 12-13) and assigning pseudo assets is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Hutchenson/Chellappa do not explicitly teach dividing the asset components into a first portion of the asset components and a second portion of the asset components based on the logical division of the asset components.
Jain teaches dividing the asset components into a first portion of the asset components and a second portion of the asset components based on the logical division of the asset components (see Fig. 1, Figs. 3A – 5A, col. 1 ln 8-12, col. 6 ln 49-64, col. 8 ln 1-15 , discloses dividing log segments of database partitions (asset components) indicating parent or child partitions (first and second portions) associated with log segments based on managing snapshots of partitions of databases based on timestamp identifiers tracking changes over time). 
Hutcheson/Chellappa/Jain are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hutcheson/Chellappa to divide asset components into portions from disclosure of Jain. The motivation to combine these arts is disclosed by Jain as “metadata 304 may be generated by a database service to improve data access times to backup data stored at the data store 300” (Col 16, lines 6-8) and dividing asset components into portions is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 7 and 14, Hutcheson/Chellappa/Jain teach a method of claim 1 and system of claim 8. 
Hutcheson does not explicitly teach wherein the pseudo-asset backup comprises: a portion of asset data of the asset corresponding to the pseudo-asset; and a portion of the asset entry corresponding to the portion of the asset data.
Chellappa teaches wherein the pseudo-asset backup comprises: a portion of asset data of the asset corresponding to the pseudo-asset (see Fig. 3, Fig. 6, col. 10 ln 57-64, col. 12 ln 22-29, discloses portion of stored backup data  corresponding to thread backup data); and a portion of the asset entry corresponding to the portion of the asset data (see Fig. 6, col. 12 ln 37-47, col. 12 ln 60-67, discloses session threads corresponding to worker thread backup data).

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hutcheson et al. (US 2020/0057669) (hereinafter Hutcheson) in view of Chellappa et al. (US 7,797,284) (hereinafter Chellappa) and Jain as applied to claims 1, 8, and 15, and in further view of Polimera et al. (US 2021/0075768) (hereinafter Polimera).
Regarding claims 2, 9, and 16, Hutcheson/Chellappa/Jain teach a method of claim 1, system of claim 8, and medium of claim 15. 
Hutcheson/Chellappa/Jain does not explicitly teach wherein the asset comprises folders, wherein each of the folders comprises files.
Polimera teaches wherein the asset comprises folders, wherein each of the folders comprises files (see Fig. 1H, para [0253], discloses folders with files).
Hutcheson/Chellappa/Jain/Polimera are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hutcheson/Chellappa/Jain to include assets with folders with files from disclosure of Polimera. The motivation to combine these arts is disclosed by Polimera as “facilitating organization and search of data; improving user access to data files across multiple computing devices and/or hosted services” (para [0074]) and including assets with folders with files is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 3, 10, and 17, Hutcheson/Chellappa/Jain teach a method of claim 1, system of claim 8, and medium of claim 15. 
Hutcheson/Chellappa/Jain does not explicitly teach wherein the pseudo asset comprises one or more asset components.
Polimera teaches wherein the pseudo asset comprises one or more asset components (see Fig. 2B, para [0264], discloses pseudo client manager comprising application types and identifiers).
Hutcheson/Chellappa/Jain/Polimera are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hutcheson/Chellappa/Jain to include assets with folders with files from disclosure of Polimera. The motivation to combine these arts is disclosed by Polimera as “facilitating organization and search of data; improving user access to data files across multiple computing devices and/or hosted services” (para [0074]) and including assets with folders with files is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 4, 11, and 18, Hutcheson/Chellappa/Jain teach a method of claim 1, system of claim 8, and medium of claim 15. 
Hutcheson/Chellappa/Jain do not explicitly teach wherein an asset component of the asset components comprises at least one file of the files or at least folder of the folders.
Polimera teaches wherein an asset component of the asset components comprises at least one file of the files or at least folder of the folders (see Fig. 1H, Fig. 2B, para [0262], para [0264], discloses pseudo-client manager incorporating standard file system).
Hutcheson/Chellappa/Jain/Polimera are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hutcheson/Chellappa/Jain to include assets with folders with files from disclosure of Polimera. The motivation to combine these arts is disclosed by Polimera as “facilitating organization and search of data; improving user access to data files across multiple computing devices and/or hosted services” (para [0074]) and including assets with folders with files is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hutcheson et al. (US 2020/0057669) (hereinafter Hutcheson) in view of Chellappa et al. (US 7,797,284) (hereinafter Chellappa) and Jain as applied to claims 1, 8, and 15, and in further view of Bourgeois et al. (US 2019/0034295) (hereinafter Bourgeois).
Regarding claims 5, 12, and 17, Hutcheson/Chellappa/Jain teach a method of claim 1, system of claim 8, and medium of claim 15. 
Hutcheson further teaches an asset size (see para [0142], discloses block size metric); an asset identifier (para [0132], discloses an identifier); an asset structure (see Fig. 3, para [0099], discloses asset structure).
Hutcheson/Chellappa/Jain do not explicitly teach one or more exclusion tags.
Bourgeois teaches one or more exclusion tags (see Fig. 7, para [0210, 0214], discloses excluded tags).
Hutcheson/Chellappa/Jain/Bourgeois are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hutcheson/Chellappa/Jain to include exclusion tags from disclosure of Bourgeois. The motivation to combine these arts is disclosed by Bourgeois as “relate to enterprise data backup and recovery and a new method of efficient recovery for file systems” (para [0125]) and including exclusion tags is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 6, 13, and 20, Hutcheson/Chellappa/Jain teach a method of claim 1, system of claim 8, and medium of claim 15. 
Hutcheson/Chellappa/Jain do not explicitly teach wherein the exclusion tags specify asset components to be excluded from being backed up using the first backup thread and the second backup thread.
Bourgeois teaches wherein the exclusion tags specify asset components to be excluded from being backed up using the first backup thread and the second backup thread (see Fig. 7, para [0210-0211], para [0214], discloses evaluating classification tags to determine if items with certain tags are excluded from being archived, the items with excluded tags are not eligible for archiving to cloud).
Hutcheson/Chellappa/Jain/Bourgeois are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hutcheson/Chellappa/Jain to include exclusion tags from disclosure of Bourgeois. The motivation to combine these arts is disclosed by Bourgeois as “relate to enterprise data backup and recovery and a new method of efficient recovery for file systems” (para [0125]) and including exclusion tags is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159